Judgment, Supreme Court, Bronx County (Albert Lorenzo, J., at plea; Seth L. Marvin, J, at sentence), rendered May 19, 2006, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 3V2 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his present claim that the court should have exercised its discretion to give him a second chance to complete drug treatment, notwithstanding his conceded violation of his plea agreement (see People v Wilson, 11 AD3d 206 [2004], lv denied 3 NY3d 743 [2004]). Were we to find otherwise, we would find that the court properly exercised its discretion, especially since defendant immediately absconded after being directed to enter a drug program, and was also arrested and convicted of a new crime (see People v Valles, 21 AD3d 855 [2005], lv denied 6 NY3d 760 [2005]). Concur—Mazzarelli, J.P., Saxe, Marlow, Catterson and Malone, JJ.